Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 23, 2018.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-18-00701-CR



                  IN RE RONALD SCOTT CATT, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCR-061927

                       MEMORANDUM OPINION

      On August 9, 2018, relator Ronald Scott Catt filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Maggie Perez-Jaramillo, presiding judge of the 400th District Court of
Fort Bend County, to County to rule on relator’s Motion to Release Property and
motions seeking a ruling on that motion. Relator also filed a motion asking our court
to take judicial notice of the trial court’s record.

      The Motion to Release Property asks the trial court to release property of
relator that was seized pursuant to a search warrant, including two automobiles and
two motorcycles. The property at issue was forfeited to the State in a civil forfeiture
proceeding. See Catt v. DeLozier, No. 14-16-00524-CV, 2017 WL 2384636, at *1
(Tex. App.—Houston [14th Dist.] June 1, 2017, pet. denied). Because the property
at issue has been forfeited relator’s Motion to Release Property and his petition for
writ of mandamus are moot.

      The trial court is not required to rule on a motion that has become moot. See
In re Douglas, No. 14-10-00820-CV, 2010 WL 3504760, at *1 (Tex. App.—
Houston [14th Dist.] Sept. 9, 2010, no pet.) (per curiam) (mem. op.); Davis v. West,
433 S.W.3d 101, 109 (Tex. App.—Houston [1st Dist.] 2014, pet. denied); Palacios
v. Rayburn, 516 S.W.2d 292, 294 (Tex. App.—Houston [1st Dist.] 1974, no writ).
The court will not issue mandamus “if for any reason it would be useless or unavailing.”
Dow Chem. Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995).

      Accordingly, we deny relator’s petition for writ of mandamus and motion to
take judicial notice as moot.


                                         PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).


                                            2